Corp., Docket No. 56054 (Order Affirming in Part, Reversing in Part and
                   Remanding, December 14, 2012). While that appeal was pending, and
                   without respondent notifying this court, the notice of default that formed
                   the basis for the contested nonjudicial foreclosure was rescinded. In light
                   of that rescission, the district court properly concluded on remand that
                   appellant's NRS 107.080 claim against respondent was moot, as there
                   were no longer any pending foreclosure proceedings involving respondent. 2
                   Holt v. Reg'l Tr. Servs. Corp., 127 Nev. „ 266 P.3d 602, 606 (2011)
                   ("A notice of rescission renders moot disputes concerning the notice of
                   default or its timing."). Accordingly, the district court properly granted
                   summary judgment in favor of respondent with regard to appellant's
                   underlying NRS 107.080 claim. We therefore
                               ORDER the judgment of the district court AFFIRMED.


                                                                                          C.J.




                                                             Pickering


                                                         CiIJL
                                                             Saitta
                                                                                            J.




                         2Appellant  takes issue with the district court's determination that
                   his NRS 107.080 claim was not "ripe." The tenor of the district court's
                   order, however, properly reflects the reality that any future NRS 107.080
                   claim will not ripen until a subsequent notice of default is recorded and
                   that the underlying NRS 107.080 claim no longer involves a justiciable
                   controversy.


SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    ie.
                  cc:   Hon. Jessie Elizabeth Walsh, District Judge
                        David Philip
                        Smith Larsen & Wixom
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 194/4    em